DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to because Fig. 7 which is labeled as “Prior Art” illustrates step 54.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high” and “depressurized” in claim 1 are relative terms which render the claim indefinite. The terms “high” and “depressurized” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is the office’s belief that claim 1 recites the incorrect biasing direction of the pressure regulating spring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art Figs. 6 and 7, hereinafter “PA” in view of Phlipot et al. (U.S. Patent 4655246), hereinafter “Phlipot”.
In regards to claim 1, PA discloses a regulator wherein one opening end of a passage (2) having a cylindrical shape formed through a main body portion (1) serves as an introduction port (21) for a high-pressure fluid and another opening end serves as an extraction port (22) for a depressurized fluid, a pressure regulating chamber (4) is disposed via a valve seat (3) having a valve-seated seat (31) on an inner side in the introduction port (21) of the passage and including a valve-seated seat holding member (33) having a through-hole (32) in an axial direction of the passage (2), a piston pressure regulating valve (7) including a pressure regulating valve element (5) having an end surface (51) that can be brought into close contact with the valve-seated seat (31) between the pressure regulating chamber (4) of the passage (2) and the extraction port (22) and having a communication passage (52) having a cylindrical shape with both ends opened and a piston portion (6) formed to surround an outer periphery of the pressure regulating valve element (5) on an extraction port (22) side of the passage (2) is slidable in an axial direction of the passage (2) and biased in a direction of the introduction port (21) of the passage by a pressure regulating spring (8) having a predetermined load disposed in an atmosphere chamber (61) provided coaxially in parallel with the pressure regulating chamber (4) around the piston portion (6), the high-pressure fluid introduced through the introduction port (21) is introduced into a valve-seated seat (31) and the pressure regulating chamber (4)  provided to face the valve-seated seat (31) via the through-hole (32) formed in the valve-seated seat holding member (33) of the pressure regulating valve element (5) and passes through the pressure regulating valve element (5) in which the communication passage is formed, a load due to a pressure of a fluid acting on the piston portion (6) joined to the pressure regulating valve element (5) and a load due to the pressure regulating spring (8) acting on the piston portion (6) on a side opposite to the pressure regulating chamber (4) are balanced, so that an opening area of the valve-seated seat (31) and the pressure regulating valve element (5) is changed to control a fluid pressure in the pressure regulating chamber (4), the fluid regulated to a desired pressure is taken out from the extraction port (22), the pressure regulating valve element (5) in close contact with the valve-seated seat (31) and the piston portion (6) that is formed to surround the outer periphery of the pressure regulating valve element (5) and causes the pressure regulating spring (8) to act, which form the piston pressure regulating valve (5), are separately formed, the pressure regulating valve element (5) inserted into the passage (2) through the introduction port (21) and the piston portion (6) inserted into the passage (2) through the extraction port (22) are fitted to each other at a desired axial position and then fixed by means of at least one of press-fitting or welding. See Figs. 6-8 and paras. [0010]  and [0011] of applicant’s filed Specification.
PA does not specifically disclose a step protruding from a fitting portion to the piston portion at an upstream position displaced from a pressure regulating range at an outer peripheral portion of the pressure regulating valve element. However, Phlipot teaches a pressure regulator which includes a piston portion (40) press fitted to a valve element (38), wherein a step (S) protruding from a fitting portion (44) to the piston portion (40) at an upstream position displaced from a pressure regulating range at an outer peripheral portion of the pressure regulating valve element (38). See Fig. 12 and col. 4, lines 22-32.
It would have been obvious to a person having ordinary skill in the art to have made the pressure regulating valve element of PA to include a step to limit the upstream movement of the piston as taught by Phlipot at the time the invention was filed. 

    PNG
    media_image1.png
    600
    594
    media_image1.png
    Greyscale


The office notes that, as combined, PA teaches that in a case where fixation between the pressure regulating valve element inserted into the passage through the introduction port and the piston portion inserted into the passage through the extraction port is released, when the pressure regulating chamber reaches a predetermined pressure, the piston portion presses the step of the pressure regulating valve element by a biasing force of the pressure regulating spring and closes the pressure regulating valve element, so that an abnormal pressure increase in the pressure regulating chamber can be prevented and safety can be secured.
In regards to claim 2, the step (S) is formed to be a larger diameter portion than the fitting portion to the piston portion formed on the outer peripheral portion of the pressure regulating valve element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753